COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-183-CV



IN RE PIPELINE TRUCKING, INC.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and  motion to stay litigation proceedings and discovery and is of the opinion that all relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion to stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  July 24, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.